Citation Nr: 0616781	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-05 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to an effective date earlier than May 19, 
2003, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, his spouse, and his mother




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied service connection for hearing loss.  In a January 
2004 rating decision the RO granted service connection for 
tinnitus effective May 19, 2003.  The veteran perfected 
appeals of the denial of service connection and the effective 
date awarded for the grant of service connection.

In the July 2003 decision the RO found that new and material 
evidence had been received, and reopened the claim for 
service connection for hearing loss.  Regardless of the RO's 
disposition of the issue, however, the Board is without 
jurisdiction to consider the substantive merits of the claim 
for service connection in the absence of an independent 
finding that new and material evidence has been received.  
The Board finds, therefore, that the proper issue on appeal 
is whether new and material evidence has been received to 
reopen the previously denied claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hearing loss in an August 1996 rating decision.  Although the 
veteran perfected an appeal of that decision, he withdrew the 
appeal in June 1998.

2.  The evidence received subsequent to the August 1996 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is also material because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran's hearing loss is not related to an in-
service disease or injury, including exposure to loud noise.

4.  The RO denied entitlement to service connection for 
tinnitus in June 1998.  The veteran was notified of that 
decision and did not appeal.

5.  Subsequent to the June 1998 decision the veteran did not 
again claim entitlement to service connection for tinnitus 
until May 19, 2003.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision in which the RO denied 
entitlement to service connection for hearing loss is final, 
new and material evidence has been received, and the claim is 
reopened.  38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 20.1103 (1996); 38 C.F.R. § 3.156 
(2005).

2.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Entitlement to an effective date prior to May 19, 2003, 
for the grant of service connection for tinnitus is not shown 
as a matter of law.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2005).



(continued on next page)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hearing Loss

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1996).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2005).

In an August 1996 decision the RO denied service connection 
for hearing loss.  Although the veteran perfected an appeal 
of that decision, he withdrew the appeal in June 1998.  Thus, 
the August 1996 is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.204, 20.1103 (1996).  

The evidence considered in the August 1996 decision included 
the veteran's service medical records, which are negative for 
any complaints or clinical findings regarding a hearing loss; 
private treatment records showing that he initially 
complained of difficulty hearing in July 1990, and that a 
hearing loss was not documented until October 1993; a 
November 1994 private treatment record reflecting a 20-year 
history of gradually decreasing hearing acuity; and the 
report of a July 1996 VA audiometric examination showing that 
he then had a hearing loss disability as defined in 38 C.F.R. 
§ 3.385.  The RO denied service connection in August 1996 
based on the absence of a documented hearing loss during 
service.

The evidence received following the August 1996 decision 
includes January 2002 and September 2003 private medical 
records showing that the veteran reported having had 
difficulty hearing since serving in Vietnam.  During a 
November 2004 hearing he testified that he was exposed to 
loud noise while in service due to weapons and artillery fire 
and mortar attacks; that he had had difficulty hearing since 
he was in service; and that he had not been exposed to loud 
noise after his separation from service.  His spouse 
testified that on his return from Vietnam she had to 
communicate with him face to face in order to be heard, and 
that his hearing had gotten worse since then.

The testimony of the veteran and his spouse is new, in that 
the evidence of record in August 1996 did not include his 
assertions of having had difficulty hearing since returning 
from Vietnam.  The evidence is also material because it 
relates to an unestablished fact necessary to substantiate 
the claim, that being a nexus to service, and it raises a 
reasonable possibility of substantiating the claim.  The 
Board finds, therefore, that new and material evidence has 
been received, and the claim of entitlement to service 
connection for hearing loss is reopened.

After a finding that new and material evidence has been 
received, the Board may proceed with a decision on the merits 
only if such action is not prejudicial to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 392 (1993).  Prejudice will 
not be shown if the claimant has been given adequate notice 
of the need to submit evidence or argument on the question 
being addressed and an opportunity to submit evidence and 
argument on that issue.  Curry v. Brown, 7 Vet. App. 59, 67 
(1994).  In the instant case the RO conducted a de novo 
adjudication of the veteran's claim in the July 2003 rating 
decision.  The RO has also informed him of the evidence 
needed to substantiate a claim for service connection for 
hearing loss.  The Board finds, therefore, that it may 
consider the substantive merits of the claim for service 
connection without prejudice to the veteran.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 U.S.C.A. § 1110 (West 2002); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303 (2005).  

If a veteran served for 90 days in active service, and an 
organic disease of the nervous system, including 
sensorineural hearing loss, develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2005).

The medical evidence shows that the veteran currently has a 
hearing loss disability as defined in 38 C.F.R. § 3.385.  In 
addition, he has provided credible evidence of having 
suffered exposure to loud noise while in service.  His claim 
is, therefore, supported by a current medical diagnosis of 
disability and evidence of an in-service injury.  The 
probative evidence does not show, however, that the currently 
diagnosed hearing loss is related to an in-service injury.  
Hickson, 12 Vet. App. at 253.

The evidence does not show that sensorineural hearing loss 
became manifest to a degree of 10 percent or more within a 
year of the veteran's separation from service.  Consideration 
of the presumptive provisions applicable to chronic diseases 
does not, therefore, support a grant of service connection.  
See 38 C.F.R. §§ 3.307, 3.309 (2005).

The RO provided the veteran a VA medical examination in June 
2003 for the expressed purpose of obtaining an opinion on 
whether his currently diagnosed bilateral hearing loss is at 
least as likely as not related to noise exposure during 
service.  Although the examiner initially found that the 
hearing loss could be due to noise exposure in service, that 
opinion was given prior to review of the evidence in the 
claims file and is too speculative to constitute affirmative 
evidence.  On review of the evidence in the claims file, 
including the service medical records showing that the 
veteran's hearing was normal when examined on separation from 
service and the absence of any objective evidence of hearing 
loss prior to 1993, the examiner determined that the hearing 
loss was not related to military service.

There is no medical evidence of record showing that the 
currently diagnosed hearing loss is related to military 
service.  The reference in the private treatment records to 
the veteran having had hearing loss since he was in service 
is not probative because it was based on his reported 
history, in that there is no contemporaneous evidence of a 
hearing loss prior to 1993.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (a medical opinion that is based on the 
veteran's recitation of medical and service history, and not 
his documented history, is not probative).  The testimony of 
the veteran and his spouse of having had difficulty hearing 
since service is not probative of service incurrence because, 
as lay persons, they are not competent to provide evidence 
that the subjective perception of difficulty hearing 
constituted an actual hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not 
competent to provide evidence that requires medical 
knowledge).

In summary, the evidence shows that the veteran currently has 
a hearing loss disability, and that he was exposed to loud 
noise while in service.  The probative evidence shows, 
however, that the currently diagnosed hearing loss is not 
related to in-service noise exposure.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hearing loss.


Earlier Effective Date for Tinnitus

In determining the effective date of service connection based 
on a finding that new and material evidence has been 
received, if the evidence is received after a final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q) 
(2005).  The "date of the claim" means the date of the 
application based on which benefits are awarded, not the 
original claim for service connection.  See Sears v. 
Principi, 16 Vet. App. 244, 246-47 (2002), aff'd 349 F.3d 
1326 (Fed. Cir. 2003).

The veteran contends that he is entitled to an effective date 
in June 1996 for the grant of service connection for tinnitus 
because that is when he originally claimed entitlement to 
service connection for that disorder.  A review of the June 
1996 application reveals, however, that he then claimed 
service connection only for hearing loss, with no reference 
to tinnitus.  During a July 1997 hearing before the RO's 
Decision Review Officer he initially raised the issue of 
service connection for tinnitus.  The RO denied that claim in 
a June 1998 supplemental statement of the case.  The veteran 
was informed in a separate notice issued in June 1998 that 
service connection for tinnitus was denied.  He did not 
appeal that decision, and the June 1998 denial of service 
connection for tinnitus is final.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1997).  Because the July 
1997 claim was finally denied, that claim is no longer viable 
for the purpose of determining the proper effective date for 
the grant of service connection; "[t]he rule of finality 
regarding an original claim implies that the date of that 
claim is not to be a factor in determining an effective date 
if the claim is later reopened."  Sears, 16 Vet. App. 
at 248.

On May 19, 2003, the veteran requested that the previously 
denied claim for service connection for tinnitus be reopened.  
Development obtained in conjunction with that claim resulted 
in the grant of service connection.  Because service 
connection was established based on the receipt of new and 
material evidence, the effective date of the grant of service 
connection is May 19, 2003, the date of the new claim, not 
the date of the original claim for service connection.  
Sears, 16 Vet. App. at 246-47; 38 C.F.R. § 3.400(q) (2005).

The veteran did not submit any document that could be 
construed as a claim for service connection for tinnitus, 
either formal or informal, between June 1998 and May 2003, 
nor does he so claim.  See 38 C.F.R. §§ 3.151, 3.155 (2005).  
The Board finds, therefore, that entitlement to an effective 
date prior to May 19, 2003, is precluded as a matter of law.  
See Leonard v. Principi, 17 Vet. App. 447, 451 (2004), aff'd 
405 F.3d 1333 (Fed. Cir. 2005).
Development of the Claims

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim for service connection for 
hearing loss, the RO notified him of the information and 
evidence needed to establish entitlement to service 
connection in May 2003, including the definition of new and 
material evidence.  In that notice the RO also informed him 
of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The Board 
finds, therefore, that VA has fulfilled its duty to inform 
the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
38 C.F.R. § 3.159(b) (2005).

Although the RO did not inform the veteran of the specific 
basis for the previous denial and the evidence needed to 
substantiate that element, that failure is not prejudicial to 
the veteran because the Board found that new and material 
evidence was received.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  Because service connection 
has been denied, any question regarding the rating or 
effective date to be assigned is moot and any deficiency in 
the content of the notice is not prejudicial to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the 
private treatment records he identified, provided him a VA 
medical examination, and obtained an opinion regarding the 
claimed nexus to service.  The veteran claimed to have 
received treatment for hearing loss from the VA Medical 
Center (MC) shortly following his separation from service.  
The RO requested that evidence, but the VAMC was unable to 
locate those records.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
claim; as such, all relevant data has been obtained for 
determining the merits of his claim and no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  

Regarding the appeal to establish entitlement to an earlier 
effective date, the United States Court of Appeals for 
Veterans Claims (Court) has held that failure to comply with 
the duties to notify and to assist is not prejudicial to the 
veteran if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In addition, a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to comply 
if, based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004) (per curium).  As 
shown above, the veteran is not entitled to an earlier 
effective date as a matter of law.  The Board finds, 
therefore, that any failure to comply with the duties to 
notify and to assist is not prejudicial to his appeal.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005), motion 
for review en banc denied (May 27, 2005); Dingess/Hartman, 19 
Vet. App. at 473.  









(continued on next page)

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hearing loss is 
reopened.

The claim of entitlement to service connection for hearing 
loss is denied. 

The appeal to establish entitlement to an effective date 
earlier than May 19, 2003, for the grant of service 
connection for tinnitus is denied.




______________________________________________
N. W Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


